 LLOYD REISNER17propriate unit.The Employer likewise indicated no position on theunit question.We do not agree with the Petitioner that only the multiplant unitis appropriate here.The relatively proximity of the plants; the top-level supervision, which appears to be on a multiplant basis; and thesimilarity of work performed by the office clericals at plants Nos. 1and 2, indicate that a multiplant unit may be appropriate.On theother hand, we note that the immediate supervision of the office cleri-cal employees is on a single-plant basis, and that the Employer's bar-gaining history with respect to its other employees has always beenon a single-plant basis. In these circumstances, we are of the opinionthat either a separate unit of all office clericals at plant No. 1 or amultiplant unit of all office clericals at plants Nos. 1 and 2, may beappropriate.We shall, therefore, direct an election in the following votinggroup : All office clerical employees of the Employer at its plant No. 2,located at Wheatsheaf Lane and Sepviva Street, Philadelphia, Penn-sylvania, but excluding timekeepers, shop expediters, draftsmen, en-gineers, tool designers, personnel department employees, secretariesto plant officials, sales correspondents, and supervisors as defined inthe Act. If a majority of the employees voting cast their ballots forthe Petitioner, they will be taken to have indicated their desire to bepart of a multiplant unit consisting of all of the Employer's office.clerical employees at plants Nos. 1 and 2 and the Petitioner may bar-gain for them on this basis; if a majority select the, Intervenor theywill be taken to have indicated their desire to be represented in a sin-gle unit of the Employer's plant No. 2 office clericals and the Inter-venor may bargain for them on this basis.[Text of Direction of Election omitted from publication.]LloydReisner,Business Agent of Local 135;Local No. 135, In-ternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America, AFLandColeman Wig-gins.Case No. 35-CB-145.April 5,1955DECISION AND ORDEROn December 23, 1954, Trial Examiner John C. Fischer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices in violation of Section 8 (b) (1) (A) of the Act andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in a copy of the Intermediate Report-112 NLRB No. 4. isDECISIONS OF NATIONAL LABOR RELATIONS BOARDattached hereto.Thereafter, the Respondents filed exceptions to theIntermediate Report together with a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner with the following modifications :THE REMEDYLike the Trial Examiner, we find that on May 4, 1954, when Wigginsapproached the individual Respondent, Reisner, at his home to obtainadmission to the Respondent Union, Reisner assaulted Wiggins in re-prisal for his having worked at the Indiana Oxygen Company during astrike conducted by the Respondent Union ; that such assault violatedSection 8 (b) (1) (A) of the Act; and that the Respondent Union wasresponsible for such violation by its agent, Reisner, while acting withinthe scope of his employment.'However, in view of the isolated andspontaneous nature of Reisner's action, and the fact that Wiggins hascontinued since the incident of May 4, 1954, to work at a plant underReisner's jurisdiction without further molestation of any kind, we donot believe that effectuation of the purposes of the Act requires thatwe adopt the broad cease and desist order recommended by the TrialExaminer.We will, accordingly, limit our cease-and-desist order soas to prohibit any repetition of the specific misconduct found in thiscase and any like or related acts.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondents Lloyd Reisner and Local No.135, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL, and its officers, agents, successors,and assigns, shall :1.Cease and desist from assaulting employees of Midwest TransferCompany, of Indianapolis, Indiana, or any other employer because oftheir refusal to engage in concerted activities; and in any like or relatedmanner restraining or coercing employees in the exercise of their rightsto self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, and to refrain from any and1 See(Thauman Company,100 NLRB 753, 754-755, enfd 205 F 2d 515 (C A 10);AbeMeltzer, Inc,108 NLRB 1506. LLOYD REISNER19all such activities, except to the extent such rights may be affected byan agreement requiring membership in a Union.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the business offices of the Respond-ent in Indianapolis, Indiana, and in all places where notices to unionmembers are customarily posted, copies of the notice attached hereto,marked "Appendix A." z Copies of said notice, to be furnished bythe Regional Director for the Ninth Region, shall, after being signedby official representatives of Respondent, be posted immediately andmaintained by it for sixty (60) consecutive days thereafter.Reason-able steps shall be taken by the Respondents to insure that said noticesare not altered, defaced, or covered by any other material.(b)Furnish to the Regional Director for the Ninth Region, copiesof said signed notice for posting, tha Company willing, on bulletinboards of the Midwest Transfer Company, Indianapolis, Indiana,where notices to employees are customarily posted.(c)Notify the Regional Director for the Ninth Region, in writing,within ten (10) days from the date of this Order, what steps Respond-ents have taken to comply therewith.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.2In the event that this Ot der is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order"APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL No. 135, INTERNATIONAL BROTIIER-HOOD OF TEAMSTERS, CHAUFFEURS, WAREI[OUSE,IEN AND HELPERS OFAMERICA, AFLPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby give notice that :WE WILL NOT assault employees of Midwest Transfer Company,Indianapolis, Indiana, or any other employer, because of their re-fusal to engage in concerted activities, nor will we in any likeor related manner restrain or coerce them in the exercise of theirright to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of their Ownchoosing, to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, and to re-frain from any and all such activities, except to the extent that such360028-56-vol 112-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDrights may be affected by an agreement requiring membership in aunion.LOCAL No. 135,INTERNATIONAL BROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREI-IOUSE-MEN, HELPERSor AMERICA, AFLUnion.Dated----------------By-------------------------------------(Representative)(Title)By LloydReisner,Business Agent.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges filed on May 7, 1954, by Coleman Wiggins, an individual, that on orabout May 4, 1954, Lloyd Reisner,business agent and authorized agent of the abovelocal organization,assaulted Coleman Wiggins upon the occasion of the Wiggins'application for membership due to the exercise by him of his right to refrain fromunion activity in connection with the Indiana Oxygen Company strike, the GeneralCounsel of the National Labor Relations Board (herein called the General Counseland the Board),issued a complaint on September 15, 1954, against Respondents LloydReisner, business agent of Local 135, and Local No. 135,International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL (hereincalled the Union),alleging that the Respondent Union, through and by its officers,agents, and employees,at all times material hereto, has restrained and coerced em-ployees of the Midwest Transfer Company (herein called the Employer) in the exer-cise of their rights guaranteed by Section 7 of the Act, by doing as follows: Throughits business agent, Lloyd Reisner,on or about May 4, 1954, outside the home of LloydReisner, threatened, physically assaulted, and battered and maliciously and wilfullytrespassed on the person and property of Coleman Wiggins, an employee of the Mid-west Transfer Company, in retaliation for his not assisting the Respondent Union in alabor dispute.The acts of the Respondent,above described,occurring in connectionwith the Employer'soperations, have a close, intimate, and substantial relationshipto commerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce.The acts of the Respondent Union and the RespondentReisner, business agent, described above, constitute unfair labor practices affectingcommerce within the meaning of Section 8(b) (1) (A) and Section 2 (6) and (7)of the Act.Pursuant to notice,a hearing was held on October 18, 1954, in Indianapolis, Indi-ana, before the duly appointed Trial Examiner in which all parties participated, wererepresented by counsel,and were afforded full opportunity to be heard,to examineand cross-examine witnesses, to introduce evidence bearing on the issues,and to filebriefs and present oral arguments.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE LABOR ORGANIZATIONINVOLVEDLocal No. 135, International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America, AFL, is a labor organization within the meaning of Section2 (5) of the Act, which admits to membership employees of the Company.LloydReisner is business agent of Local No.135 and was at all times material hereto anauthorized agent, officer,and representative of the Respondent Union. LLOYD REISNERII.THE BUSINESSOF THE EMPLOYER21The Midwest Transfer Company is an Illinois corporation engaged as a contract car-rier of motor freight, licensed by the Interstate Commerce Commission, and operatesin the several States including Indiana, Illinois, Ohio, Iowa, Kentucky, Michigan, NewYork,Minnesota,Missouri, andWisconsin, and maintains 25 terminals scatteredthroughout the States mentioned, with a terminal at IndianapolisThe Employer,during the past 12-month period, has furnished services, the value of which is in excessof $3,500,000 to concerns and persons located throughout the States in which itoperates, over $2,000,000 of which was derived from furnishing services which con-sisted of transporting freight from points in one State to destinations in other States.The Employer is now, and at all times material hereto was, engaged in commercewithin the meaning of Section 2 (6) and (7) of the Act.III.THE UNFAIR LABOR PRACTICESA. The setting and backgroundThe Charging Party, Coleman Wiggins, worked at RCA for 59 days stating:"every time you get 59 days in, they lay you off." From there he went to workfor Indiana Oxygen Company as a truckdriver, in November 1953.At this timethere was a strike going on and Local No. 135 of the Teamsters Union was involvedin this dispute.When the strike was settled, the former employees were rehiredand the employees hired during the strike were dismissed-including Wiggins, whoreceived 2 weeks' pay in advance.About a week later, at the end of April 1954, hewent to work for Midwest Transfer Company as an extra, driving and unloadingtrucks.He is now a full-time employee of Midwest Transfer Company.Wigginsis not now a member of any Union and never has been although he has attempted tobecome such member. Local No. 135 is the exclusive bargaining agent of the em-ployees of the Midwest Transfer Company.B.Wiggins attempts to join the UnionCharles Huffman, who is now and has been an employee of Midwest TransferCompany for about 5 years, is a union-shop steward, and it is his function, at theterminal where he works, to see that all employees get union cards.He testified thathe did not know where Wiggins came from and saw him for the first time the dayWiggins came to work.On May 3 they met at Standard Brands, where Wigginswas loading up, about 5 o'clock in the evening.They discussed the fact that Wigginsdid not have a union book, and Huffman told Wiggins that after he had worked 30days it was the policy that drivers have to join the Union.They made a date tomeet at Huffman's house at 7:30 the next evening, May 4, and Huffman agreed togo with Wiggins to the union hall for the purpose of getting a union book. In thisconnection,Mrs.Wiggins testified that her husband came home about 6 or 6:30 onthe evening of May 4 and told her to hurry up and fix supper "that he had to meet`Skeeter' [Charles Huffman] at his house."He also told her that he was going toget his union book.Wiggins testified that he went to Huffman's house in his car, and they then drovein his car to the union hall of Local No. 135. According to Wiggins they talked to aman whose name he did not know (Union Agent Barney Trefts) "a great big fellowand gray headed ... Huffman asked him could he give me a book, and he said hethought it could be arranged."Wiggins filled out a card and presented his money($34) but after the agent looked at the paper and read it, he purportedly startedhunting for a stamp: "Well, he didn't find none, so he told me that he couldn't giveme one, somebody else would have to."According to Huffman's testimony, theysaw Barney Trefts in the union office building and he told them they would eitherhave to see Lloyd Reisner or Sansoucie (president of Local No. 135).Wiggins, as a witness, identified Business Agent Loran W. Robbins as the man theytalked to next. "Huffman asked him could he give nie a stamp, and he asked medid 1 work at the Indiana Oxygen Company, and I told him yes, and he said he'd,'Skeeter,' would have to see somebody higher than he was before he could give meone."[Emphasis supplied ]Robbins' version was. "Well, they more or less both came up to me and Wigginsasked me if he could get a book, andI remembered his face, of course, from thestrike situcition,and I asked him if he had scabbed on the Indiana Oxygen strike, andhe said yes, he had.So, I told him, if hewasto get a book from this Union, hewould have to see someone with more authority than I had to get it."[Emphasissupplied.]Upon leaving the union hall, Wiggins and Huffman went to a nearby 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrugstorewhere Huffman phoned Reisner's home, and they then drove out toReisner's home in Wiggins' car, arriving at dusk, or sometime around 8 o'clock.C. The episode in the gardenReisner and his stepson, Harry Wells, were out in the garden covering up tomatoes.Wiggins testified- "I caught a couple of newspapers and covered up tomatoes. ThenMr. Huffman asked Mr Reisner, he says, `I brung a good boy out here and I wouldlike for you to give him a book, he's going to work at the Midwest' . . . Well, Mr.Reisner, he looked at me and he said, `Did you work at the Indiana Oxygen Com-pany9' and I said, `Yes, sir, Mr Reisner, I did, it ain't no use lying to you.' . . AfterI told Mr Reisner that, he said, `You see that road there,' I never says a word, Inever opened my mouth, he just turned and he says, `You see that road7' And Ijust turned and started to walk to my car."Wiggins stated that they were in the garden only 3 or 4 minutes, Huffman said itwas less than 5 minutes, and Wells said it was 5 to 10 minutes, "no less than fiveminutes."Huffman verified as follows. "I and Coleman [Wiggins] goes up to thegarden and Coleman was going to ask Lloyd [Reisner] for a book, and Lloyd toldhim to head for the car, and Coleman asked him again that he would like to talk tohim about a book, and Lloyd told him to head for the automobile. Then, just aboutthat there time that he was going to the automobile, that was lust about the time thathe went to the automobile."Huffman said he was standing with Reisner and Wigginswhen they were talking, but that Wiggins started the conversation.Elsewhere hesaid"I took him up there in the garden to Lloyd to see about a bookIt hap-pened so quick that I really don't know what was said then."Also "There wassomething said about him a-working somewhere, but ithappened so quickthat Icouldn't tell you what else was even said."He admitted hearing Reisner say some-thing about Indiana Oxygen Company, and testified he heard Reisner tell Wiggins toleave the property a couple of times.D. Reisner's versionLloyd Reisner testified- "1 seen a car drive up, coming in the driveway, pull upthere close to my house, stop and two men got out of it, Skeeter and Wiggins . .From a description I had had of Wiggins' car and the description I had of him,had heard about him,I figured who it was,and he walked up there and said some-thing-Skeeter started to say something, I don't know what he was trying to say,but he never got it said [Huffman is afflicted with stuttering] and Wiggins said hecome up to get a Union book, or something, and I told him I didn't have no unionbooks, he'd have to get that at the Hall and I would be in the office the next day,that if he wanted to talk about business, to come down there, I was off duty, and Ididn't want to be bothered with him.He said, `I came down here and I'm going tohave a Union book' He said something else about a Union book andcalled me aname,and that was whenever 1 started after him." [Emphasis supplied.]He ad-mitted he asked Wiggins in the garden if he had worked at Indiana Oxygen Company.Reisner testified that it was after Wiggins told him he had worked at Indiana Oxygenand after being called a name- "I told him, I said, `You see that road out there, youbetter get back out and down that road,' and he said, `Well, I come up here to get abook.'I told him, I said, `I have got office hours, if you want to talk business, seeme down there tomorrow. I am off duty and I don't want to talk about it out here.'He said, `Well, I'm going to get a book,' and that's when he called me the name,whenever he called me the name, that's when I started after him " Further, "He justsaid that he was going to get a book, he said it like he meant it."Reisner further testified he told Wiggins 3 or 4 times to leave his property "He said,`Icome out here to get a Union book.' . . . I told him to get out. . . . And hepopped off something and called me a name, and I started after him " Wiggins deniedthat he accosted, threatened, or assaulted Reisner, and I so find.N. L. R. B. v. Uni-versal Camera Corp ,340 U. S 474. It is entirely out of the realm of belief that aman of Wiggins' slight stature, 5 feet 8 inches, 145 pounds, seeking a permit to earna living for his family would assume a belligerent attitude before 2 men of the sizeof Reisner (5 feet 10 inches, 170 pounds) and Wells, his stepson (192 pounds, 6 feet1 inch), and in their own garden.Reisner's capacity for violent action was amplydemonstrated and in my opinion, he handled the truth just as recklessly.E.Reisner'sstepson testifiesThe next witness, Harry Francis Wells, stepson of Lloyd Reisner, now a civil serv-ice employee, Army Finance Center, Fort Harrison (also a member of the Teamsters LLOYD REISNER23Union), testified. "Well, sir, when the car pulled up, Mr Wiggins and Mr. Huffman,I knew neither one of the gentlemen at that time, and they pulled up and come onover there where Pop and I were working there in the garden and Mr. Wigginstold Pop he wanted to talk to him, and Dad said, he explained to him that he had alittle baby there in the house that was sick and mother was upset, and everything,and he preferred not to talk business there at the house, he wanted him to come downto the office the next dayWell,Wiggins, he insisted on talking, and Pop orderedhim off the property, and this fellow got a little bit nasty about it and Pop told himtwo or three other times to get off his property, and finally he started for him, to movehim, and the guy turned around and took off walking at-walking toward the car."As far as Wells could remember only Wiggins and Reisner did the talking there inthe gardenHe said he was standing to the left and rear of Reisner by about 2 feetHe described Huffman as being at least 8 feet away from Wiggins-"Probably more "He further said Huffman was about 3 feet in back of Reisner and Wiggins was about2 feet from Reisner on the opposite side 1Continuing, Wells testified- `I believe he [Huffman] started to say something sir,but Mr. Wiggins interrupted him before he had a chance to say anything.. . . Asclosely as l can get it, after Pop had told him that he preferred to have him comeback down to the office, he said, `God damn it, I want to talk to you now.' Pop said,`I told you to get off the property, I can't talk to you now,' or something along that lineHe said, `You son-of-a-bitch, I came out here to talk to you, and I want to talk toyou now.' That's when Pop went after him to move him " I reject this version asbeing incredibleF. The assault as described by WigginsWiggins testified that when about 50 feet from his car and 10 feet in front ofReisner "I looked behind me and he was coming after me with that iron pipe, andI didn't walk then, I ran as fast as I could to my car. So, when I got in the car, Ihad the key in my pocket, the emergency brake was on, it was setting up on a hillabout like that [indicating], and he was so close on me that I got my foot hung inbetween the door and the seat.the door comes right against the car, the carwas sitting on a slant, and he was close on me; I didn't get my left leg in, I got it inbehind the thing where you push the seat up and back and . . . I couldn't get myfoot out "The pipe in question was a rusty iron waterpipe between 4 and 5 feetlong and 2 to 21/2 inches in diameter-certainly, a lethal weapon.Wiggins furthertestified"Well, he just started beating on the automobile, and every time he'd hitthe car he'd say `you son-of-a-bitch, I am going to kill you.'He'd just keep a-sayingthat all the time. . . . Well, he hit it all overHe hit it in the front and he hit it onthe side, and he hit it in the back.Well, I don't know how many times he hit it, buthe really beat it up "Wiggins was cut on the head right over his left eye.As tohow this happened he said "It was a hard top convertible, and after he broke thembig windows out, well, he had a whole swing through there, and I had my foot hungand I couldn't get down in the seat too far because I couldn't bend my leg right inthere to get down any further."Describing that he said Reisner even hit the steer-ing wheel "and that knocked it off on my head"-Mrs. Wiggins said, "I looked up asthey came through the back kitchen door, and his face was bleeding all over, and therewas blood on down his shirt sleeve and a knot over his eye, and it was swollen, andpieces of fine glass in his hair and all over his clothing "Huffman with regard to Wiggins' condition said "He had some blood on his faceup here [indicating], on his forehead, that was chipped, you know, by the glass."Wiggins also described that during the assault he heard a woman's voice screamingand telling Reisner to quit.Wells denied that his mother came out into the gardenand yelled- "Stop it, Lloyd," or, Lloyd, you are liable to kill him," testifying: "Ifshe said it, I would have probably heard it, and I didn't hear it." Elsewhere, however,he said his mother didn't know anything about it until it wasalmostover, that shedidn't come out into the gardenthen-"because the youngest baby had got to chok-ing on something and the only reason she come out then was to call Pop, and thenshe got to the door and that's as far as she came." Being questionedQ.Did you ever hear anyone screaming there?A. I don't remember it sir, if there wasHowever, this evidence is only cumulative-the photograph of the damages andthe testimony as to Wiggins' bloody condition mutely testify to the maniacal ferocityof Reisner's vengeance.1Reisnei testified that his stepsonwas in thegarden with himHuffman said he did notsee the son in the garden,but admitted he could have been there. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDHuffman, the union steward responsible to Reisner in the union chain of com-mand to its hierarchy was in an unenviable position as intermediary between Reisnerand Wiggins.He is a frail man, afflicted with a severe speech impediment."Coleman took off walking and Lloyd was there behind him, and then all at once,why, they was a-going at a pretty good step then before they got into the auto-mobile..They were in a pretty good walk,almosta run." [Emphasis sup-plied.]He testified that he saw Reisner pick up the "club," which "was sitting thereaside the tree, on the ground, rather," that Reisner was approximately 15 or 20 feetfrom the car when he picked the club up.He said he wasn't close enough to thecar to see what was going on, but "Reisnerwas just beating his car, that's about allI seen."[Emphasis supplied.]G. Reisner apparently pleads self defenseReisner testified that they left the garden at a fast walk and, "Whenever he [Wig-gins] got down to his car, he got in the left side and slammed the door and heleaned over, and whenever he did, I reached around and got that iron pipe andstarted working on his car."Q. Did you see him do anything?A. I seen him lean over in the seat.Q. Did he ever get up off the seat?A He got up off the seat and started to backing out after I had beat on hiscar there for two or three minutes.Reisner testified that his son "hollered at me whenever he [Wiggins] leaned overin the car there, he hollered something about, `Watch out, Pop.' "He then said hepicked up the iron bar right by thesideof the car, saying: "I throwed them [ironpipes] up there by the drive, because once a week we have a garbage man thatcomes around there and picks up our garbage and our trash." In response to hisattorney's question as to whether he was in fear of bodily harm, Reisner answered:"Yes, I was afraid." This, I believe to be untrue.Wells' version was that when Wiggins started walking toward the car: "Pop fol-lowed him all the way, and I come along behind.Well, when Wiggins got in thecar, he got in and slammed the door and immediately bent over on the seat and Ihollered at Pop, I said, `Watch him, Pop, he's going for something.'At that time,well, he had the garden plowed, and there was about, oh three or four lengths ofpipe no longer than that [indicating].Oh I'd say not more than three and ahalf or four feet, sir, if that, two feet, I'd say, approximately.Well, they had beenin the garden when the garden was plowed and they were laying up against the treethere, right, oh, about three feet from the car.Pop immediately picked up one ofthe pieces of pipe and started beating on the car, trying to distract Wiggins fromwhatever he was doing, and I don't know, he hit-I don't know how many timeshe hit the car, for a length of about a minute and a half or two minutes, and finallyWiggins straightened up and put his car in reverse and took off back down thedriveway."Wells testified that Huffman was in the background after the trouble started."I didn't know who he was, and I was keeping back of him, because I didn't knowwhat he was going to do."Asked if he did anything to try to stop his father from beating Wiggins, he said"Well, sir, the best I saw, he never hit him with it.As I saw, Pop was just trying toprotect himself, trying to distract the man. In fact I was the one who hollered that hewas going for something."Q.When did you holler that?A. After he jumped in the car and slammed the door, he leaned over in theseat as if he was reaching underneath for something, and I said, "Watch him,Pop, he's going for something."Q. If Mr. Huffman testified that your father picked up the club before Mr.Wiggins got in the car, you being there, you are now testifying that Mr. Huff-man testified falsely?A.Well, sir, I'd say one of us was mistaken, and I am pretty sure I am not.Wiggins testified that Reisner pounded the car for 5 or 6 minutes: "Well, whenhe quit beating on the car, as soon as I could get the key in and get my foot out ofthe door, well, I started backing out, and I didn't even stop for Huffman, he caught mycar while I was a-going out the lane, because I didn't even wait for him."Wellstestified, "Mr.Wiggins had that car in reverse and was out of there so fast, sir, Iwould have hated to have had to time it . . . Mr. Huffman, who had been in thebackground all this time, he took off and caught him on the run and jumped in." LLOYD REISNER25Wiggins testified, "We pulled back out on the road and I was sitting in glass thatthick [indicating] in the front seat, because the whole thing was right on me, andwe got pulled back out on the road and took the glass out of the car and come home."A piece of glass from the windshield was offered as a demonstrative type ofevidence, though it was not introduced because of the impracticability of sending itas demonstrative evidence to the Board.H.Wiggins' attempts to get a union card after the incidentWiggins testified that, on the advice of his lawyer, he went back to the Union aloneabout a month after the incident to get a union book.He also went a second timeabout a month after the first time.The first time he didn't see anyone: "becausethey was all busy, and I waited over there and waited.... It must have been a halfhour, and then I come home."Mrs.Wiggins testified that he went to the Uniontwice after the incident to obtain a union book.On the second visit he talked toGene Sansoucie, the president.Q. Did you tell Gene Sansoucie at that time, or anyone after the incident atthe Lloyd Reisner home, that if you got a membership in the Union that youwould drop this proceeding before the National Labor Relations Board?A. I don't remember it, no.Wiggins stated that he saw Reisner on the last trip: "He was coming out of theconference room there, or something. I don't know what kind of room it is, but hewas coming out of the room, him and Sansoucie was coming out together."Q And did you stop and talk to Mr. Reisner?A. Yes, sir; and I didn't even know him.Q. And did you ask him if you could get a book or membership in the Union?A.Well, I don't remember.No, I don't think I did. I told him I wantedto see Sansoucie.Q. Did you seeSansoucie?A. Yes, sir.Q. And was your purpose in seeing Sansoucie in becoming a member of theUnion?A. Yes, sir.Q. And that was the first occasion?A. No, that was the last.Reisner testified he saw Wiggins at Midwest Transfer sometime later after theincident.Q. Did you speak to him out there?A. Yes, sir.Q. Did he speak to you?A. Yes, sir.Reisner testified he saw Wiggins in the union office building sometime later. "Idon't remember how long, but he come up to me and said something about gettinga union book. I said, `Here is Gene Sansoucie, talk to him."'He said Sansoucie came out of the door, ". . . about the time Wiggins asked mesomethingabout a book." Reisner turned around and left.Wiggins did not get thebook.Counsel Fillenwarth argued: "It surely should raise an inference at least inthe minds of the Board as to how determined he was at the home of Lloyd Reisnerto get that membership book one way or another, if necessary even to assault abusiness agent."General Counsel Campodonico offered to stipulate that ColemanWiggins would like to join Local No. 135.1.History of Local No. 135 and the Indiana Oxygen strikeLoran W. Robbins was a business agent for Local No. 135.According to histestimony,Teamsters Union Local No. 135 was in trusteeship in 1951. In 1951or 1952 it was taken out of trusteeship by the International and all offices ofthe Union were voted for by the members except the president.Mr. David Beck,president of the International Brotherhood of Teamsters appointed the presidentof Local No. 135 with the consent of the members at a mass meeting at the Statefair grounds, in Indianapolis.InDecember1953,pursuant to an arrangementat that general meeting, the members voted for all offices in December 1953, includ-ing the office of president.He said that the Teamsters Local No. 135 was the bargaining agent of thedrivers and of the production workers of Indiana Oxygen Company in Septem- 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 1953 under two separate contracts.These expired in May 1953, "but it hada continuous type clause in the agreement. So, therefore, it would continue onWe were in the process of trying to negotiate a new agreement in that periodfrom approximately April or May up until September."The employees went onstrike in October 1953 and the strike lasted about 6 months, until the last ofApril or first of May 1954.During the strike George Ryan represented thecompany and occasionally Allen Nolan.After the strike took place, the companyrefused to recognize the Union.Decertification petitions were filed with respect to both units-drivers and pro-duction workers-of the Teamsters, were investigated by the Indianapolis OfficeofNational Labor Relations Board and charges were dismissed or withdrawn.One of the points of settlement was that the Union agreed to have an election-atwo-unit election.As a result of these 2 elections, 1 involving truckdrivers and1 involving production employees inside, Local No 135 was certified as the bargainingagent on or about June 10, 1954.Representatives of the Union and of IndianaOxygen Company continued to negotiate from on or about June 10 until the con-tract was signed on September 13, 1954This contract was negotiated by Mr. Ryanfor the company and Mr. Barney Trefts started negotiations for the Union andRobbins wound up the negotiations for the Union.Robbins recalled seeing Wigginsworking foi Indiana Oxygen while the strike was in progress and that he yelledinsulting remarks at the pickets.Counsel Fillenwarth, the Respondents' attorney stated: "We are going to showby witnesses that the Indiana Oxygen Company had filed . . . decertificationproceedings and after the National Labor Relations Board investigated those decer-tification proceedings, those decertification proceedings were dismissed, and we willshow by testimony that the Indiana Oxygen Company fostered, instigated, con-trolled those decertification proceedings; that the Indiana Oxygen Company refusedto negotiate with the Union after the strike took place on the basis that the Unionwas no longer the bargaining agent for the employees, that only after the Unionagreed to have an election by the National Labor Relations Board and the Unionwas certified by the National Labor Relations Board, did the Indiana OxygenCompany sit down and negotiate, that the contract with the Indiana Oxygen Companywas only negotiated as late as September 13, 1954, approximately a monthago.and that this Coleman Wiggins thing has been going on all during thattime "Mr. Fillenwarth argued: "Why did he want a membership, and as a result ofhis efforts to get membership, what did he cause.He caused trouble which iswhat the Indiana Oxygen Company wanted, because we were still attempting toget together with the Indiana Oxygen Company.This record here of the NationalLabor Relations Board in Indianapolis, is replete, full of activity of the IndianaOxygen Company in an effort to do away with the Union. The office and the recordshere of the National Labor Relations Board will show affidavit after affidavit ofemployees of the Indiana Oxygen Company, employees who still stayed in whilethe strike was going on, that the officials of this company, and, in fact, this BobBrant, engineered the petition for decertification of these two different unions."Thus Counsel was trying to show a relationship between Wiggins and Brant, anofficial of the Indiana Oxygen Company, in that Wiggins sought advice as to alawyer from Brant and kept him advised of developments in case.J.Hiring Fink as lawyerRobeit P. Brant, vice president of Indiana Oxygen Company, testified that Wigginscame out to his home one evening to see him about 2 weeks after he left his em-ployment, and consulted him about obtaining legal advice.Brant contacted Mr.George P. Ryan and Allen Nolan, the regular attorney for the company, and theyrecommended a Mr. Fink, and he so advised Wiggins by telephone.He alsotestified that James Eustace, one of the employees of Indiana Oxygen during thestrike, had filed a suit for damages against Local No 135, and that it had been filedby the company's attorneys, Ryan and Nolan, on Mr. Eustace's own behalf, butthat these attorneys are not involved in that lawsuit at the present timeWhenasked if a case was not filed before the National Labor Relations Board underCase No. 35-CB-128, naming Teamsters Local Union No. 135, in which the nameof this employee, James Eustace was mentioned in the charge, he stated "I thinkthere was a case filed," but replied, "I don't know," when asked if that particularcharge was later withdrawn.Wiggins testified that Irving Fink was his lawyer, and that he located him throughSkinny Cunningham, a friend, who is a plumber, and denied that anyone at Indiana LLOYD REISNER27Oxygen referred him to Fink or that he knew George P. Ryan or Allen NolanHesaid he went to see Fink on May 7 and "he is still representing me."Wigginsworked under the supervision of Bob Brant at Indiana Oxygen, saying: "I wentand talked to Bob, but we didn't talk about no Union book and I didn't go down tothe Indiana Oxygen Company to talk to him "Attorney Irving L. Fink, who was subpenaed, testified that he has been representingWiggins, and that he is at present representing James Eustace.As to how long hehas been representing Eustace he testified: "I believe I entered that appearance,oh, possible three weeks ago, I am not sure of the exact date."Huffman said he did have a conversation with Wiggins about a month after theincident, at the Midwest terminal, in which "there was something brought up aboutIndiana Oxygen, about a lawyer over there . . I don't know word for word how itwas, but.Iwas under the impression that it was said, that-the Indiana Oxygenhad a lawyer for the case. "I believe that Brant suggested Fink but did not hire him.Wiggins testifiedQ. And you talked to him about this incident involving Lloyd Reisner at LloydReisner's home9A. No. I just told him, "Look at the way they beat up my car," and that's allthat was said.This was the next evening after the incident.Q.How many times had you been to the home of Bob Brant before?A.Well, I'll say three or four times.Q.Was that during the time that the strike was in progress?A. Yes sir.Said he had been to Brant's home a "couple times maybe" since the incident, butdenied that he had kept Brant advised of developments in this matter, or had talkedto him about this matter in any way.He said he just went to visit himMy resolu-tion of this conflict is that Wiggins prevaricated in order to protect his friend andformer boss.Nevertheless, it does not follow that simply because one does not be-lieve a particular thing to which a witness testified that everything he says must thenbe rejected. Judge Learned Hand inN. L. R. B. v. Universal Camera Corp., supra,states the rule thus:It is no reason for refusing to accept everything that a witness says becauseyou do not believe all of it, nothing is mote common in all kinds of judicialdecisions than to believe some and not all.K. Respondents' attorney takes witness standEdward J. Fillenwarth, attorney representing Respondent Union, put himself onthe stand as a witness in order to offer evidence to the effect that Wiggins was proc-essing grievances or charges to force them to give him a union membership.Hesaid, "Mr Wiggins wanted a membership book and he was willing to trade, if he couldthe dismissal of the case in Criminal Court and the dismissal of withdrawal of thiscase, if he could, for a membership book, and that we would not agree to . . Iwould say that on at least four different occasions, Mr. Wiggins and his lawyer haveasked me to promise to give Mr. Wiggins a.membership book in Local 135,and if I made that promise, on behalf of the Union, that the charge which we arenow trying would be withdrawn, and on each of those occasions I took the positionor. behalf of the Union that the Union could do no such thing, and that 1, as an at-torney representing the Union, could make no such promise, and that I would not per-mit the Union to make such a promise, because I thought it would be illegal. . .Now, if the Union wants to voluntarily give or permit a person to become a memberof the Union, that is one thing, but we cannot predicate it on the basis of interferingwith any matter before the Board. . . . Now, I did say this:.Mr. Wiggins coulddo as he pleased, and that if Mr. Wiggins would conduct himself properly out there atMidwest and would not get himself into any difficulty in so far as the employer wasconcerned, and if after the heat of the Indiana Oxygen difficulty and the strike, andthe tremendous litigation before the Board and before the courts in Marion Countyhad subsided, that I myself would go to the Union and attempt to get him a mem-bership in the Union, because we believe as a matter of principle that everyone whoisworking under our jurisdiction should be, if at all possible, a member of ourUnionWe do not take in everybody, but I would say we take in most everybody,99.44 percent. I even went so far as to tell Mr Wiggins and his attorney, as an ex-ample, that he have got four or five people now employed at the Indiana OxygenCompany who refused to go out on strike involving the same company three or fouryears ago, and those people are now members of our union, but we could not predi- 28DECISIONS OF NATIONALLABOR RELATIONS BOARDcate membership in our union upon an offer to dismiss anything before the NationalLabor Relations Board."He explained that criminal proceedings were commenced against RespondentBusiness Agent Reisner and that he had asked for a continuance of this case be-cause he wanted the matter pending in criminal court determined before this casecame up.He explained that the case was set to come up in criminal court onOctober 8, 1954, and they were scheduled to be in criminal court at 9:30 a m.:"When we got there, on October 8, Mr. Coleman Wiggins, his wife, and Mr. Fink[Wiggins' attorney] were present."He was talking to Mr. Fink in court before itconvened, ". . . and in view of what we were saying at the time, Mr. Fink askedthe court for our case to be passed over .so that we could discuss this matterfurther and perhaps it could be settled.We discussed it for an hour and came backand we lost our place and sat until ten minutes of 12 00."The case was called for11.50 a. m. and Mr. Fink was not in the courtroom.The court said for Mr. Wigginsto contact his lawyer, and he couldn't get hold of himHe had left Justice of thePeace Court where Wiggins thought he was. "About that time, it was five minutesafter 12.00 and Mr. Wiggins told myself and the prosecutor that Mr. Fink saidhe did not want to proceed with the case until he got back.Under the circum-stances, I asked the court to continue the case because I didn't think we shouldproceed without Mr. Fink being present, if he wanted to be present.The casewas again set for October 17, but was continued because of the death of the prose-cutor here in Marion County.The case is set for 9.30 tomorrow morning, whichisOctober 19, 1954."Asked by General Counsel: "Isn't it possible that during the settlement negotia-tions . . . that they were talking about the other case that could be settled, not thiscase necessarily?"He answered "Positively no.Their agreement and offer was todismiss, to ask the court to dismiss the matter pending in Criminal Court and towithdraw the charge that was filed before the National Labor Relations Board, and,furthermore, after an hour and a half telephone conversation last Friday afternoon,which I believe was October 14 or 15 of 1954, an understanding was reached underwhich Mr. Fink told me that the case in Criminal Court would be nolle prosequiand the charge in this case would be withdrawn on no promise from me whatsoever,except that if Mr. Wiggins performed his job out there as any other employee, Iwould do my best to persuade the Union, after a certain lapse of time, to have theUnion take him in as a member, and that message was conveyed also to you byMr. Fink, Mr. Counsel (Campodonico), not by me."Fillenwarth then stated, "I understand from you this morning that it was notconveyed to you [Campodonico] personally, it was conveyed to some other personin the office of the Board in Cincinnati.In this connection, Wiggins testified that the only thing that Fink told him was,"Friday, he called me and said that you [Fillenwarth] and him has made a settlementto give me a book the first of January, and I told him if he could give me one thefirst of January, he could give it to me now."Q. Getting a book is an important matter to you, is it not?A. That's right. I got to work to make a living like anybody else.Q Were you interested in dropping this matter before the Board if you gota book from the Union?A. And my car fixed, yes.L.Description of Reisner's job and Local No. 135 setupLloyd Reisner has been a member of Teamsters Local No. 135 since 1936, exceptfor about 4 years when he was in the service, and a business agent and representativeof that union since 3 years ago last July 11.He was made a representative andagent at the time the Union was put under trusteeship, and was elected secretaryand treasurer in December 1953.As a business agent he has authority and doesadjust disputes between employees and employers and can take applications formembership books.Reisner said the Union operates under the International con-stitution, and has no individual bylaws: "The members elected a by-laws committeeand they sat down and spent months and months and brought it back to the member-ship, and they rejected it . . . they [the membership] automatically let the unionoperate, Local 135, operate under the International Constitution. . . . There is fivewomen that works down there in the office under Marty Kauffman; one of them isa switchboard operator, one is an insurance, two of them is at the dues window, andgeneral bookkeeping, and there is another one that is secretary to Gene Sansoucie."All monies have to go through the cash register, and the cash register notes it onthe tape and on the ledger card of each member.As to whether as a business agent LLOYD REISNER29he collects dues he said- "Our dues are sent in, usually mailed inThere has beena few times whenever I happened to be at one of these companies and they wasgetting ready to mail the dues in, in a check, and I have carried it in, but I don'tmake a habit of it, no."Said he had taken dues in the form of cash not from a company, but "a few timesfrom an individual who would maybe be on vacation or something like that andwould miss a checkoff, and rather than to let the dues go, where it would have twomonths coming out, he'd give me the dues and I would write him out a receipt foritand carry it in, and the girl would mail him a stamp.That was once in a while,not often."He relies upon the office manager and his secretarial help to collect themoney and keep records for him. Insofar as his office of secretary-treasurer isconcerned he does sign documents and papers, and is a cosigner of all checks.Concluding FindingsThis record clearly establishes that Lloyd Reisner, business agent and secretary-treasurer of Local No. 135, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL, wantonly and maliciously physicallyassaulted the person of Coleman Wiggins with an iron pipe, and also wreaked gleathavoc on Wiggins' automobile on the occasion of Wiggins requesting from Reisnerthe opportunity to join the Union because Wiggins had chosen to drive a truckfor the Indiana Oxygen Company at a time when the Union was engaged in alabor strike against this company and was maintaining a picket line.On the basisof the facts recited and relied upon and upon the entire record I find the Unionand its business agent, Lloyd Reisner, jointly violated Section 8 (b) (1) (A) ofthe Act.Section 7 of the Act guaiantees Coleman Wiggins the right to engage inor to refrain from engaging in union activities, and Section 8 (b) (1) (A) im-munizes him from reprisal by the Union and its agent, Reisner.The question ofthe responsibility of the Union for the acts of its agent, Reisner, in this case, iselementalReisner committed this unprovoked assault while acting in his officialcapacity within the scope of his authority and the Union is responsible for Reisner'stortious acts.The Board has affirmed this principle in cases too numei ous to men-tionAs the Board held affirming the Trial Examiner inUnited Furniture Work-ers of America, CIO,84 NLRB 583, the Act imposes upon labor organizationsliability for unfaii labor practices committed by their "agents" in accordance withthe ordinary principles of the law of agency.Since the unfair labor practicesproscribed by Section 8 (b) (1) (A) of the Act are analogous to intentional torts,itfollows that, like principals whose servants or agents have committed such torts,a labor organization is responsible for its agents' acts of unfair labor practice underSection 8 (b) (1) (A) only (1) when the acts in question have been authorized infact; (2) when, though unauthorized or even expressly forbidden, they have beencommitted "within the scope of employment" of the agents, or (3) when they havebeen subsequently ratified by the labor organization.Certainly the acts committedby "Agent" Reisner come within the second qualification when he was acting withinthe scope of his employment, and such are imputed to the Union.Congress specifi-cally provided in Section 2 (13) of the Act that in determining the agents' author-ity, "the question of whether the specific acts performed were actually authorizedor subsequently ratified shall not be controlling "Whether Reisner committed theassault in his own garden, at the union hall, or on a picket line is immaterial solong as he was acting within the scope of his employment as business agent-secre-tary-treasurer.I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents Lloyd Reisner, agent, and the Union set forth insection III, above, occurring in connection with the activities of the Employer de-scribed in section IT, above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents have violated Section 8(b) (1) (A) of the Act,I shall recommend that they be ordered to cease and desist therefrom, and that theytake certain affirmative action designed to effectuate the policies of the Act.The natureand variety of the unfair labor practices committed by the Respond-ents indicate a general purpose to limit the lawful rights of employees and appli-cants for employment,and persuade me that such practices are potentially related tosimilar unfair labor practices,the future commission of which may be reasonably 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDanticipated from Respondents' past course of conduct.The preventive purposes oftheAct will be thwarted unless the Board's order is coextensive with the threat.I shall therefore recommend that a broad cease and desist order issue againstRespondents.Upon the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Local No. 135, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL, is a labor organization within the mean-ing of Section2 (5) of the Act.2.By the above intimidatory assault on Coleman Wiggins and other conductfound above, thereby interfering with, restraining, and coercing employees or appli-cants for employment in the exercise of rights guaranteed by Section 7 of the Act,the Respondents have engaged in and are engaging in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) of the Act3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication.]Local#612, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,A. F. ofL. andGoodyear Tire & Rubber Company of Alabama.Case No. 10-CC-69.April 5,1955DECISION AND ORDEROn October 25, 1954, Trial Examiner Ralph Winkler issued his In-termediate Report in the above-entitled proceeding, a copy of whichis attached, finding that the Respondent had not engaged in any of theunfair labor practices alleged in the complaint and recommending thatthe complaint be dismissed in its entirety.Thereafter, the GeneralCounsel and the Charging Party filed exceptions to the IntermediateReport and the General Counsel filed a supporting brief, which wasadopted by the Charging Party.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the Trial Examiner's findings, conclusions,and recommendations only to the extent consistent with the following :1.The Trial Examiner found that the Respondent did not violateSection 8 (b) (4) (A) or (B) of the Act.We do not agree.From May 21 to June 9, 1954, in support of a strike for recognitionas representative of the truckdrivers of Bowman Transportation, Inc.,a trucking concern, the Respondent picketed at the main office and ter-minal of Bowman, in Gadsden, Alabama, and at the plants of various112 NLRB No. 3.